Exhibit PRESS RELEASE Contact: Carrizo Oil & Gas, Inc. B. Allen Connell, Director of Investor Relations Paul F. Boling, Chief Financial Officer (713) 328-1000 CARRIZO OIL & GAS, INC. ANNOUNCES RECORD PRODUCTION, REVENUE AND EBITDA IN FIRST QUARTER 2 HOUSTON, May 8, 2008 — Carrizo Oil & Gas, Inc. (Nasdaq: CRZO) today reported record results for the Company’s first quarter of 2008, which included the following highlights: Results for the First Quarter 2008 · Record Production of 6.33 Bcfe or 69,589 Mcfe/d, 98% higher than first quarter 2007. · Record Revenue of $53.6 million, 137% higher than first quarter 2007. · Net Loss of $5.3 million, or Record Adjusted Net Income of $14.5 million before non-cash net charges noted below. · Record EBITDA, as defined below, of $39.4 million. Production volumes during the three months ended March 31, 2008 were 6.33 Bcfe (69,589 Mcfe/d), 98 percent higher compared to 3.21 Bcfe (35,625 Mcfe/d) during the first quarter of 2007, and an increase of twelve percent compared to our fourth quarter 2007 production of5.64 Bcfe.The increase in production compared to the first quarter of 2007 was principally due to new production from Company operated wells in the Barnett Shale; and production from two wells in the Gulf Coast, which were brought on-line since the first quarter 2007.Revenues for the three months ended March 31, 2008 were $53.6 million, 137 percent higher than the $22.6 million during the quarter ended March 31, 2007.The increase in revenues was driven by increased natural gas production and higher commodity prices.Carrizo’s average oil sales price increased 71 percent to $96.10 per barrel from $56.23 per barrel during the first quarter of 2007.The average natural gas price increased 19 percent to $8.06 compared to $6.76 per Mcf in the first quarter of 2007.These prices exclude the cash effect of hedging activities.Prices including cash effect of hedges are presented in the table below. For the quarter ended March 31, 2008, the Company reported adjusted net income of $14.5 million ($0.50 and $0.49 per basic and diluted share), excluding the $19.8 million of non-cash, after-tax expenses, comprised of (1) a marked-to-market unrealized loss of $18.9 million on derivatives and (2) stock compensation expense of $0.9 million.The net loss for the quarter ended March 31, 2008 was $5.3 million ($0.18 per basic and diluted share) and the net loss for the quarter ended March 31, 2007 was $2.5 million, or $0.10 per basic and diluted share. EBITDA (earnings before interest, income tax, depreciation and amortization expenses, and certain other non-cash items)during the first quarter of 2008 was $39.4 million, or $1.37 and $1.33 per basic and diluted share, respectively, as compared to $16.5 million, or $0.64 and $0.62 per basic and diluted share, respectively, during the first quarter of 2007. Oil and natural gas operating expenses (excluding production taxes) increased to $7.2 million during the three months ended March 31, 2008 as compared to $4.0 million for the first quarter of 2007, largely due to (1) higher lifting costs due primarily to increased production and well count, (2) increased ad valorem taxes and (3) increased transportation and other production costs mainly attributable to the Barnett Shale area. Depreciation, depletion and amortization expenses (“DD&A”) were $14.1 million during the three months ended March 31, 2008 ($2.22 per Mcfe) as compared to $8.0 million ($2.51 per Mcfe) during the first quarter of 2007.The increase in DD&A expense was primarily due to an increase in production volumes, partially offset by a decrease in the DD&A rate attributable to lower overall finding cost of new reserves. General and administrative expenses (“G&A”) increased to $5.1 million during the three months ended March 31, 2008 from $3.9 million during the same quarter of 2007.The increase in G&A was due primarily to higher salary and incentive compensation costs and increased employee head count. Non-cash, stock-based compensation expense was $1.5 million ($0.9 million after tax) for the three months ended March 31, 2008, as compared to $1.0 million ($0.6 million after tax) for the three months ended March 31, 2007.This change was due to an increase in the number of restricted shares issued and to higher stock prices. Net loss on derivatives was $29.8 million during the three months ended March 31, 2008, comprised of (1) a $0.7 million realized loss on net cash settled derivatives, (2) a $2.2 million ($1.4 million after tax) unrealized marked-to-market, non-cash loss on interest rate swaps and (3) a $26.9 million ($17.5 million after tax) unrealized marked-to-market, non-cash loss on open oil and gas derivative positions. Interest expense, net of amounts capitalized, was $2.7 million for the three months ended March 31, 2008 compared to $3.5 million for the three months ended March 31, S.P.
